Citation Nr: 0603009	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 1945 
to September 1945.  He died in January 1993.  The appellant 
seeks benefits as his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death.  In June 2005, the appellant 
testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  All evidence necessary for adjudicating the claim has 
been developed and the appellant has received the required 
notice.  

2.  The RO denied an application to reopen a claim for 
service connection for the cause of the veteran's death in 
April 1996, and the appellant did not appeal.  

3.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1996 RO decision that denied service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for 
tuberculosis if manifest to a degree of 10 percent or more 
within three years after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The veteran had no established service-connected disabilities 
during his lifetime.  

The RO initially denied service connection for the cause of 
the veteran's death in April 1993.  An application to reopen 
the claim was denied in April 1996.  Those decisions were not 
appealed and are considered final.  The Board notes that the 
appellant also submitted multiple other applications to 
reopen the claim which were essentially abandoned.  

Very briefly, the evidence considered at the time of the 
April 1996 RO decision included the veteran's available 
service medical records for his April 1945 to September 1945 
recognized guerilla service which show no complaints of or 
treatment for pneumonia or any lung problems or for 
malnutrition problems.  

Post-service private and VA treatment records show treatment 
for several disorders.  A December 1946 clinical record from 
the U.S. Army 10th General Hospital, Fort William McKinley, 
related diagnoses of shrapnel wound, right knee; stomach 
ulcer; rheumatism; and malaria.  

A December 1960 statement from S. G. De Castro, M.D., 
reported that he treated the veteran for a gunshot wound 
above the right knee that was inflicted by the Japanese in 
1945.  Dr. De Castro stated that, at that time, he was an 
officer in the medical corps of their guerilla unit.  A March 
1966 statement from R. Mayor-Flores, M.D., indicated that the 
veteran had been seen for a consultation concerning his right 
leg which had always been painful since he sustained a 
gunshot wound above the knee.  Dr. Mayor-Flores noted that 
the site of the wound was tender and that pain radiated to 
the leg, impeding locomotion.  

A May 1970 statement from Dr. De Castro noted that he was in 
the medical corps in the underground resistance movement.  
Dr. De Castro stated that he personally knew the veteran and 
had treated him for a gunshot wound that severed a small 
tendon above his right thigh and a shrapnel wound over the 
left knee that occurred in action against the Japanese in May 
1945.  Dr. De Castro reported that he had treated the veteran 
for several days.  

A May 1970 guerilla verification slip from the General 
Headquarters, Armed Forces of the Philippines, noted that the 
veteran was a private in the approved guerrilla reconstructed 
roster and that the dates of recognition of the unit were 
from January 1945 to March 1945.  

A February 1984 statement from Dr. De Castro indicated that 
the veteran was among guerrillas who attacked a Japanese 
detachment in May 1945 and that he sustained a gunshot wound 
and a shrapnel wound.  He stated that the veteran was brought 
to their mobile hospital and that he personally treated the 
veteran for a gunshot wound that severed a small tendon above 
his right thigh and also a shrapnel wound over his left knee.  

A January 1992 report from the Republic of the Philippines 
Department of National Defense, Philippines Veterans Affairs 
Office, Veterans Memorial Center, noted that the veteran was 
seen for a two week history of a poor appetite and nausea 
after food intake.  The impression was rule out gastric 
outlet obstruction.  

The January 1993 death certificate indicated that the 
immediate cause of the veteran's death was pneumonia and that 
malnutrition was a significant condition that contributed to 
his death.  There was a notation that his symptoms were an 
inability to eat and difficulty breathing.  

An April 1993 report from the Republic of the Philippines 
Department of National Defense, Philippines Veterans Affairs 
Office, Veterans Memorial Center, indicated that the veteran 
was confined at such facility in January 1992 with a 
diagnosis of hypertensive arteriosclerotic heart disease with 
premature ventricular contractions in bigeminy.  

The evidence received since the April 1996 RO decision 
includes duplicate copies of the December 1946 clinical 
record from the U.S. Army 10th General Hospital, Fort William 
McKinley; the December 1960 statement from Dr. De Castro; the 
January 1992 report from the Republic of the Philippines 
Department of National Defense, Philippines Veterans Affairs 
Office, Veterans Memorial Center; the January 1993 death 
certificate; and the April 1993 report from the Republic of 
the Philippines Department of National Defense, Philippines 
Veterans Affairs Office, Veterans Memorial Center.  

Additionally, a November 1947 report from the Army General 
Hospital, Fort McKinley, noted that the veteran had been 
treated and examined in such hospital from November 1947 to 
November 1947 and diagnosed with a shrapnel wound, right 
knee; a stomach ulcer; rheumatism; and malaria.  

A January 1986 statement from the Republic of the Philippines 
Ministry of National Defense, Philippine Veterans Affairs 
Office, noted that the veteran was a veteran of World War 
II/Philippines Revolution who served in a brigade with a rank 
of private and a date of recognition of April 1945.  It was 
noted that his name was carried on the approved revised 
reconstructed guerilla roster of 1948.  

A January 1996 certification from the General Headquarters, 
Armed Forces of the Philippines, noted that according to 
records, the veteran joined a brigade in September 1944 and 
that he was processed in September 1945.  A December 2001 
certification from the General Headquarters, Armed Forces of 
the Philippines, Office of the Adjutant General, reported 
essentially the same information.  

The Board notes that the duplicate copies of the documents 
and treatment reports submitted by the appellant, noted 
above, as well as the November 1947 report from the Army 
General Hospital, Fort McKinley, and the certifications from 
the Armed Forces of the Philippines, are cumulative and 
redundant and not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales 
v. West, 12 Vet.App. 321 (1999).  The evidence at the time of 
the April 1996 RO decision already included references to the 
veteran suffering a gunshot wound in 1945, of treatment for a 
shrapnel wound, right knee; a stomach ulcer; rheumatism; and 
malaria in December 1946 (more than a year after the 
veteran's period of recognized guerilla service); and 
references to service from the Armed Forces of the 
Philippines.  The appellant's testimony and statements in 
this regard are also cumulative and redundant.  

The initial April 1993 RO decision denied service connection 
for the cause of the veteran's death on the basis that there 
was no evidence of record which related the veteran's death 
to his period of service.  The April 1996 RO decision noted 
that the veteran's cause of death was shown as pneumonia and 
malnutrition and that the evidence submitted was not new and 
material since it referred to an injury (a gunshot wound) not 
pertaining to the veteran's death.  There has been no new 
evidence that the pneumonia and malnutrition that caused the 
veteran's death was related to his service.  

Additionally, without the appropriate medical training and 
expertise, the appellant is not competent to offer a 
probative opinion on a medical matter, such as with respect 
to the etiology of a claimed disability.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The Board finds that the evidence submitted since the April 
1996 RO decision does not raise a reasonable possibility of 
substantiating the appellant's claim, and thus is not 
material because the new evidence does not provide competent 
evidence that any disease or injury incurred in or aggravated 
by service was a principal or contributory cause of death.  
38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the April 1996 RO decision.  Thus, the 
claim for service connection for the cause of the veteran's 
death is not reopened, and the April 1996 RO decision remains 
final.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2003, a 
rating decision in January 2004, a rating decision in March 
2004, and a statement of the case in July 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


